DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/02/2020 has been entered.
Claims 1, 7, 21, 38, 62, 64, 72, 77-79 are pending.

Notice of New Examiner

It is noted that the Examiner of this application has changed.  The new examiner is Examiner Angell.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner J. E. Angell, Art Unit 1635.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "highly modified" in claim 1 is a relative term which renders the claim indefinite.  The term "highly modified" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that deleting the word “highly” from the phrase “highly modified” throughout the claims would obviate this rejection.
Claims 7, 21, 38, 62, 64, 72, 77-79 are included in the rejection because they are dependent claims.
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 21, 38, 62, 64, 72, 77-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The instant claims are drawn to a genus of blunt-ended dsRNA for inhibiting a MAP4K4 gene comprising, in the broadest embodiments, an antisense strand of 22-35 nucleotides in length having a 5’-end and a 3’-end, which hybridizes to a sense strand that is 22-35 nucleotides in length, comprises modifications as set forth in the claims and comprises at least 12 contiguous nucleotides of SEQ ID NO: 1, 7, 13, 15, 17, 21, 25, 27, 31, 33, 37, or 45; or an antisense strand of 25-35 nucleotides in length having a 5’-end and a 3’-end, which hybridizes to a sense strand that is 25-35 nucleotides in length, comprises modifications as set forth in the claims and 
The claims are rejected because there is insufficient description of the genus of dsRNAs encompassed by the claims.    
As indicated above, to provide adequate description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  
It is noted that in the broadest embodiments, the claims encompass blunt-ended dsRNAs having a modified antisense strand 22-35 nucleotides in length which hybridize to any sense strand that is 22-35 nucleotides in length and which comprising at least 12 contiguous nucleotides of SEQ ID NO: 1, 7, 13, 15, 17, 21, 25, 27, 31, 33, 37, or 45.  As such, the claims encompass blunt-ended dsRNAs wherein the antisense strand can have any nucleotide sequence that hybridizes, under any conditions, to a sense strand that has at least 12 contiguous nucleotides of the indicated SEQ ID NOS. This encompasses, for example a dsRNA wherein each strand is 35 nucleotides in length and wherein the sense strand only has 12 consecutive nucleotides of any of the indicated SEQ ID NOS and the antisense strand can be any 35 nucleotide sequence that hybridizes to the 35 nucleotide sequence under any conditions.  Therefore, in their broadest embodiments, the claims encompass dsRNAs where the antisense strand is not complementary to a 12 contiguous nucleotide fragment of any of SEQ ID NO: 1, 7, 13, 15, 17, 21, 25, 27, 31, 33, 37, or 45, such as a dsRNA wherein the antisense strand is 0% complementary to nucleotides 1-12 of the sense strand (i.e., 12 contiguous nucleotides of any of SEQ ID NO: 1, 7, 13, 15, 17, 21, 25, 27, 31, 33, 37, or 45) and 100% complementary to nucleotides 13-35 such that the dsRNA comprises an antisense strand that 100% complementary to 23 out of 35 nucleotides, which 
Furthermore, regarding the slightly narrower embodiments where the two strand are 25-35 nucleotides in length and the sense strand comprises SEQ ID NO: 5, 12, 19, 35 or 50, it is noted that the claims still do not provide any specific limitations with respect to the actual nucleotide sequence of the antisense strand, the only requirement for the antisense strand is that hybridizes to the sense strand.  As such, the narrower embodiments encompass dsRNAs wherein the antisense have very low level of complementarity to the sense strand, considering that the hybridization can be in any conditions, including in very low stringency conditions.  Regarding the embodiments where antisense strand comprises a sequence selected from SEQ ID NO: 2, 4, 6, 8, 10, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46 and 48 (all 25mers), it is noted that in the broadest embodiments, these dsRNAs encompass a sense strand having as few 12 consecutive nucleotides of any of SEQ ID NO: 1, 7, 13, 15, 17, 21, 25, 27, 31, 33, 37, or 45, which includes dsRNAs where there only 45% (12 of 25 nucleotides) complementarity between the sense and antisense strands.
It is not clear from the disclosure which dsRNAs which meet the structural limitations of the claims would be able to inhibit expression of a MAP4K4 gene and which ones would not, without performing additional experimentation.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
To satisfy the written description requirement an applicant must describe the invention is such a way as to convey to one skilled in the art that applicant had the invention in his possession when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).  In cases such as the instant application where a genus is claimed, the specification must contain “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. In this case, in their broadest embodiments, the claims reasonably encompasses dsRNAs that are not adequately described in the specification.  See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”).
Therefore, the disclosure does not provide sufficient written description of the genus of dsRNAs encompassed by the claims, and rejection under 35 USC 112(a) is appropriate.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
It is noted that the specification does describe blunt-ended dsRNAs wherein the antisense strand comprises the nucleotides sequence of any of SEQ ID NO: 2, 4, 6, 8, 10, 14, 16, 18, 20, 
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and in view of the amendment to the claims, are persuasive.  Therefore, the rejection(s) has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112(a)/first paragraph and 35 USC 112(b)/second paragraph for the reasons indicated above.
It is noted that the indicated allowability of claims 77-79 (objected to as being dependent on rejected claims but allowable if re-written in independent form including all of the limitations of the base claim and any intervening claims) is withdrawn in view of the new grounds for rejection under 35 USC 112(a)/ first paragraphs and 35 USC 112(b)/second paragraph, as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635